The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 11/27/2020. The present application is being examined under the pre-AIA  first to invent provisions.
2.	Claims 1-20 are pending in this application; and, claims 1, 2 and 13 are independent claims. Claims 16-20 have been newly added. This action is made Final.

Specification
	Claim 5 recites the term "still panoramic", which are not described in the specification. The specification is objected to as failing to provide proper description and antecedent basis for the claimed subject matters.  Correction of the following is required: antecedent basis for the term "still panoramic" in the specification. 

Claim Objections
Claim 16 is objected to because of the following informalities:  it is not correctly annotated as a new claim.
Claims 14 and 15, which depend on claim 13, recites the limitation "each command" to refer to every one of two or more commands when claim 13 only recites a single command. There is insufficient antecedent basis for this limitation in the claim.
  
Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Cao”, US 20080295037 A1) and Uemura (US 20020054164 A1).
	As per claim 1, Cao teaches a method comprising:

	in response, presenting by the processor system, on a screen an image of frames of content moving, arranged to convey a perception of a first carousel holding the frames rotating about an axis perpendicular to the first direction (figs. 2, 4B-5B, 11A-11B; para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]: rotating the image of frames via dragging of scrollbar or touch gesture).
	Cao does not explicitly disclose gesturing in a direction. However, Uemura in the analogous art of carousels teaches: gesturing in a direction (fig. 3; para [0056]: lateral/vertical dragging motion/gesture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uemura with the teachings of Cao. One having ordinary skill in the art would have been motivated to combine such gestures given that gestures indicative of real world gestures are easier to learn and, therefore, save time.
As per claim 2, Cao teaches a method comprising: receiving, at a machine, information indicating a gesture to rotate in a first direction (figs. 2, 4B-5B, 11A-11B; para [0042, 0050, 0063]: finger gesture), the machine including a processor system having one or more processors and a memory system (para [0096-0100]); in response, presenting by the processor system, on a screen an image of frames of content moving arranged to convey a perception of a first carousel holding the frames rotating about an axis perpendicular to the first direction (figs. 2, 4B-5B, 11A-11B; para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]: rotating the image of frames via dragging of scrollbar or touch gesture); receiving at the machine information indicating a gesture to scroll in a second direction that is not parallel to the first direction (para [0063]: via dragging of the scroll bar); and in response, presenting, by the machine, on the screen an image of frames of content moving, 
Cao does not explicitly disclose gesturing in a direction. However, Uemura in the analogous art of carousels teaches: gesturing in a direction (fig. 3; para [0056]: lateral/vertical dragging motion/gesture). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uemura with the teachings of Cao. One having ordinary skill in the art would have been motivated to combine such gestures given that gestures indicative of real world gestures are easier to learn and, therefore, save time.
5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Yamamoto et al. (“Yamamoto”, US 20080141172 A1).
As per claim 3, the modified Cao teaches the method of claim 1. The modified Cao further teaches presenting on a display of the machine a center surrounded by border panels, each border panel including a preview of a-content that is adjacent to the center, the content that is adjacent to the center, being adjacent along a direction of rotation (Cao: figs. 2, 4B-5B, 11A-11B; para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]: each node/panel includes a preview of the type of content). Cao does not explicitly disclose an image having a main frame surrounded by border panels, each border panel including a preview of a content adjacent to a content along a direction of rotation in which one of a first carousel and a second carousel rotates. However, Yamamoto in the analogous art of navigation teaches: an image having a main frame surrounded by border panels, each border panel including a preview of a content adjacent to a content along a direction of rotation in which one of a first carousel and a second carousel rotates (figs. 3, 5, 6, 8 .
6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Vronay et al. (“Vronay”, US 20060048076 A1).
As per claim 4, the modified Cao teaches the method of claim 1. Although the modified Cao teaches receiving at a machine a gesture to rotate a frame (figs. 2, 4B-5B, 11A-11B; para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]), the modified Cao does not disclose a rotation gesture on an image; and, in response, presenting, by the machine on a screen, an image of content rotated in a direction and by a degree of rotation indicated by the rotation gesture. However, Vronay in the analogous art of navigation teaches: a rotation gesture on an image; and, in response, presenting, by the machine on a screen, an image of content rotated in a direction and by a degree of rotation indicated by the rotation gesture (figs. 1 and 15; para [0036, 0087]: user can spin the carousel 1500 by dragging the mouse clockwise or counter-clockwise, which will cause the carousel 1500 to rotate in an amount/degree corresponding to the distance the mouse has moved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vronay with the teachings of the modified Cao. One having ordinary skill in the art would have been motivated to combine such navigations to allow a user to readily judge a size of a result that has more items than can be viewed on the user interface at any one time (para [0005]).
(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Sparks et al. (“Sparks”, US 20170230576 A1).
As per claim 5, Cao teaches the method of claim 1. Cao does not disclose receiving at a machine a gesture activating a panoramic function and in response, presenting, by the machine, on the screen an image of a still panoramic picture with different portions of the panoramic image located in different frames. However, Sparks in the analogous art of portable devices teaches: receiving at a machine a gesture activating a still panoramic function and in response, presenting, by the machine, on the screen an image of a panoramic picture with different portions of the panoramic image located in different frames (figs. 1 and 4-5; para [0019, 0023, 0024-0026]: in response to haptic contact, panoramic video image capture is initiated by video capture device/smartphone 100 wherein the panoramic video image is made available in real-time on display 102 for viewing by user and sharing/publishing by user on social networks and by way of social messaging services). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sparks with the teachings of Cao. One having ordinary skill in the art would have been motivated to combine such a function to provide tools for users of social networks and social messaging services to quickly create in real-time edited video assemblages for transmission and sharing of a panoramic video image which simulates the kinetic energy of the user's environment and surroundings in a near-seamless 360 degree (para [0005-0008]).
As per claim 6, the modified Cao teaches the method of claim 5. The modified Cao further teaches receiving at the machine an indication of which picture to combine to create a panoramic image (Sparks: para [0024-0026]: the controller at the device assembles the images 404 into a panoramic video image on display 102 for viewing by the user).
(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1), Sparks et al. (“Sparks”, US 20170230576 A1) and Solomin et al. (“Solomin”, US 20160350595 A1).
As per claim 7, the modified Cao teaches the method of claim 5. The modified Cao does not disclose receiving at a machine a gesture activating a pinning function and in response, presenting by the machine, activating a method for adding an augmented object to an image. However, Solomin in the analogous art of providing guidance to users teaches: receiving at a machine a gesture activating a pinning function and in response, presenting by the machine, activating a method for adding an augmented object to an image (figs. 35-36; para [0204, 0213, 0246-0249, 0315]: allow augmented reality annotations such as comments and markings to images). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomin with the teachings of Cao. One having ordinary skill in the art would have been motivated to combine such graphical guidance in order to provide further guidance to user to follow in order to achieve a desired result, i.e. handholding.
As per claim 8, the modified Cao teaches the method of claim 7. The modified Cao further teaches receiving at the machine an indication of which of a plurality of augmented objects to include in the image (Solomin: figs. 35-36; para [0204, 0213, 0315, 0330, 0334]: when you move your focus away from the target object, the AR annotations (e.g. “Check voltage controller”) disappear).
9.	Claim(s) 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Miller (US 20070136681 A1).

As per claim 10, the modified Cao teaches the method of claim 2. Although the modified Cao teaches a mode wherein content include images and a gesture to rotate in a first direction in order to change an image that is at least one of the frames displayed in the forefront (Cao: para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]), the modified Cao does not explicitly disclose a technique of rotating in a direction changes a filter applied to an image in a window frame wherein the rotation in the first direction that changes the filter is performed over the window frame to which the filter is applied, and a gesture in a second rotation direction changes the degree of the filter wherein the rotation gesture in the second direction that changes the degree of the filter is performed over the window frame to which the filter the degree of the filter changes (fig. 6B; para [0025]: e.g. rotating icon 20 up to select color temperature, and rotating icon 40 down to select cool or normal). It would have been obvious to one of ordinary skill in the art before the effective 
As per claim 16, the modified Cao teaches the method of claim 1. Although the modified Cao teaches that the content includes images, in a first mode the rotation of the carousel causes the image of frames of content to move (Cao: figs. 2, 4B-5B, 11A-11B; para [0042, 0050, 0063]: gesture to rotate in a first direction), the modified Cao does not explicitly disclose a mode rotation of a carousel changes a filter applied to an image. However, Miller in the analogous art of navigation teaches: a mode rotation of a carousel changes a filter applied to an image (fig. 6B; para [0025]: a different color filter may be applied to an image such as color temperature warm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller with the teachings of the modified Cao. One having ordinary skill in the art would have been motivated to combine such a feature to provide an OSD that is visually simple, easy to see, easy to use, and does not obscure large areas of the screen and eliminate skipping of the configuration process (para [0004, 0006]).  
10.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Hoarty (US 5485197 A).
As per claim 11, Cao teaches the method of claim 1. Although Cao teaches frames appearing on the screen and rotation of a carousel in the first direction causes all the frames that appear to rotate in tandem in the first direction (Cao: para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]), Cao does not disclose a grid of frames. However, Hoarty in the analogous art of navigation teaches: a grid of frames appears on a screen and rotation of a carousel in a first direction causes all the frames that appear to rotate in tandem in the first direction (fig. 35; col. 18, 
11.	Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Cao et al. (“Cao”, US 20080295037 A1), Uemura (US 20020054164 A1) and Amro et al. (“Amro”, US 5515486 A).
As per claim 12, the modified Cao teaches the method of claim 2. Although the modified Cao teaches rows of frames of content appearing on the screen, the rows being formed from multiple independent carousel that are parallel the first direction and a rotation of a carousel mode in the first direction causes all the frames that appear to rotate in tandem in the first direction, and a carousel rotation mode in a direction causes all the frames to rotate in tandem in the respective direction (Cao: figs. 2, 4B-5B, 11A-11B; para [0003-0004, 0016, 0037, 0050, 0061, 0063, 0067]: rotating the image of frames via dragging of scrollbar; Uemura: para [0056]: rotating the carousel via dragging laterally or vertically), the modified Cao does not disclose a grid being formed from multiple carousels that are parallel the first direction and multiple carousels that are parallel to the second direction. However, Amro in the analogous art of navigation teaches: a grid of frames of content appears on a screen, the grid being formed from carousel that are parallel the first direction and multiple carousels that are parallel to the second direction and rotation of a carousel in the first direction causes all the frames of the grid to rotate in tandem in the first direction, and rotation of a carousel in the second direction causes all the frames of the grid to rotate in tandem in the (Abstract; fig. 3; col. 3, line 36  – col. 4, line 2: independently rotate a polyhedron display container about several axis, e.g. rotating grid 332 of the carousel to the position of 334 while 334 rotates out of user’s view, or rotating grid 312 of the carousel to the central position). It would have 
As per claim 17, the modified Cao teaches the method of claim 12. The modified Cao further teaches that the first carousel is parallel to at least a third carousel (fig. 3: a carousel in the top level facing the user is parallel to a third carousel in the bottom layer facing the user), the third carousel is perpendicular to the second carousel (fig. 4: the third carousel is perpendicular to the second carousel at one end), the second carousel is parallel to at least a fourth carousel (fig. 4: the second carousel is parallel to a fourth carousel at the other end), the fourth carousel is perpendicular to the first carousel (fig. 4: the fourth carousel at the end furthest from the user is perpendicular to the first carousel on the long side of the top level), and the first carousel and third carousel each intersect the second and third/fourth carousel (fig. 4: first and third carousel intersect the carousel at the ends) and where the grid is formed from at least multiple carousels parallel to the first direction, which include the first carousel and the third carousel (fig. 4: top, middle and bottom carousel on each side are parallel in a horizontal direction), and the grid also includes at least multiple carousels parallel to the second direction, which include the second carousel and the fourth carousel (fig. 4: the polyhedral-shape grid includes second and fourth carousels in the vertical direction).

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
13.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (“Yamamoto”, US 20080141172 A1).
	As per claim 13, Yamamoto teaches a method comprising:
presenting on a display of a machine an image having a content frame surrounded by border panels, each panel being associated with a command (figs. 3, 5, 6, 8 and 12; para [0038, 0052]: e.g. image icon 56 is surrounded by icons 70 and 72 wherein by definition selection of an icon wherein by definition an icon serve as visual mnemonics and allow the user to control certain computer actions without having to remember commands or type them at the keyboard), the machine including a processor system having one or more processors and a memory system (fig. 2; para [0030]: processor and memory); 
receiving at the machine a gesture over a region associated with the content (para [0027]: gesture via controller 42); and in response, sending by the processor system the command associated with one of the border panels as indicated by the gesture was received over the region associated with the content (fig. 3; para [0039, 0044]: selection of icons 70 invokes a function and selection of icons 72 plays content).
(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Yamamoto”, US 20080141172 A1) and Primiani et al. (“Primiani”, US 20130132904 A1).
As per claim 14, Yamamoto teaches the method and content frame of claim 13. Yamamoto does not disclose a command causing storage of content in a different destination, wherein the destination is a social media and as a result of implementing the command, causing an image that is part of the content to be posted on a wall of a social network. However, Primiani in the analogous art of portable devices teaches: a command causing storage of content in a different destination, wherein the destination is a social media and as a result of implementing the command, causing an image that is part of the content to be posted on a wall of a social network (figs. 2-6; para [0004, 0041-0043, 0073]: selecting to post content such as image to, for example, FB, Twitter, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Primiani with the teachings of Yamamoto. One having ordinary skill in the art would have been motivated to combine such a function to provide tools for users of social networks and social messaging services to rapidlyrapidaly transmit and share content (para [0005]).
15.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Yamamoto”, US 20080141172 A1) and Fakhouri (US 20180292955 A1). 
As per claim 15, Yamamoto teaches the method and content frame of claim 13. Although Yamamoto teaches a destination is a file (para [0007]), Yamamoto does not disclose a command causing storage of content in a different destination, wherein at least one destination is a file folder and as a result of implementing the command having the destination of the file folder, causing the content to be stored in the folder. However, Fakhouri in the analogous art of portable device teaches:  a command causing storage of content in a different destination, wherein at least one destination is a file folder and as a result of implementing the command having the destination of .
16.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Yamamoto”, US 20080141172 A1) and Sonawala (US 8806363 B1).
	As per claim 18, Yamamoto teaches the method of claim 13. Yamamoto does not explicitly disclose border panels being a plurality of panes of the frame of content, in which each border panel is a pane of the frame of the content, in which the border panels frame the content. However, Sonawala in the analogous art of navigation teaches: border panels being a plurality of panes of the frame of content, in which each border panel is a pane of the frame of the content, in which the border panels frame the content (figs. 4-5; col. 10, lines 26-45: the central frame 403 is surrounded by borders (top pane panel 406, bottom pane panel 405, left side pane panel 404 and right side pane panel 403)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sonawala with the teachings of Yamamoto. One having ordinary skill in the art would have been motivated to combine such navigational UI so that users can still view the content without a menu being superimposed on the content, which may be distracting.
17.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Yamamoto”, US 20080141172 A1) and Park et al. (“Park”, US 20070277126 A1).
 	As per claim 19, Yamamoto teaches the gesture method of claim 13. Yamamoto does not explicitly disclose a swipe in a direction, and in response to the swipe, the processor selects a .
18.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (“Yamamoto”, US 20080141172 A1) and Amro et al. (“Amro”, US 5515486 A).
	As per claim 20, Yamamoto teaches the gesture method of claim 13. Yamamoto does not explicitly disclose receiving, via a display, an input to rotate and, in response, via the system, rotating locations of border panels about a content of a frame, without rotating any visible carousel. However, Amro in the analogous art of navigation teaches: receiving, via a display, an input to rotate and, in response, via the system, rotating locations of border panels about a content of a frame, without rotating any visible carousel (an input rotates border panels about a content frame, e.g. Abstract; fig. 3; col. 3, line 36  – col. 4, line 2: border panels can be independently rotated about a content frame 322 without rotating other visible carousels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amro with the teachings of Yamamoto. One having ordinary skill in the art would have been motivated to combine such navigation to not limit the number of front panels that can be displayed (col. 1, lines 56-65).

Response to Arguments
Applicant's arguments filed 11/27/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection, except for the following:.	
Applicant argued:
(a) Definition 2 (“act or a remark made as a formality or as a sign of attitude”) does not make sense in the context of the claim 13 (and presumably the broadest reasonable interpretation of a term of a claim needs to be one that makes sense).	
(b) Even if the thumbnail provided some sort of preview, not all of the border panels provide the preview, whereas claim 3 requires “each border panel” to provide the preview, the border panels having the previews would not “surround” the content frame (para [0027]).
(c) Vronay does not mention a rotation, and the spin referred to paragraph 0087 of Vronay is the spin of the carousel.
(d) The combination of Sparks is not obvious.
(e) Solomin is non-analogous art.
(f) One would not use the carousel in Uemera as the one having the frames of the content to change the filter in the frames of the content in Miller.
The Office disagrees for the following reasons:
Per (a), applicant provided a definition 1 with an example of a gesture in the sentence "This Web browser can be controlled with mouse gestures". Therefore, a GUI that can be controlled with mouse gestures as taught by Yamamoto is consistent with the term gesture. 
Per (b), Yamamoto’s panels are superimposed over the content and displayed in the perimeter (fig. 5).

Per (d) and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in the reference(s) (panoramic video simulates the user's environment and surroundings in a near-seamless 360 degree, para [0005-0008], wherein videos are made up of sequential still images) and the knowledge generally available to one of ordinary skill in the art. 
Per (e), in response to applicant's argument that Solomin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Solomin and the claimed features of claims 7 and 8 seek to provide users with help or guidance.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
		
/Le Nguyen/				
Patent Examiner 			
April 1, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174